Exhibit 10.2


ASSIGNMENT AND ASSUMPTION OF
PURCHASE AND SALE AGREEMENT




THIS ASSIGNMENT AND ASSUMPTION OF PURCHASE AND SALE AGREEMENT (this
“Assignment”) is made and entered into as of December 13, 2018, by and between
RREEF America L.L.C., a Delaware limited liability company (the “Original
Purchaser”), as assignor, and RPT Elston Plaza, LLC, a Delaware limited
liability company (the “Assuming Purchaser”), as assignee.


BACKGROUND


WHEREAS, IRC Elston Plaza, L.L.C., a Delaware limited liability company (the
“Seller”), and Original Purchaser entered into that Purchase and Sale Agreement
dated as December 5, 2018 (the “Purchase Agreement”), regarding the purchase and
sale of certain real property located at 3500-3750 N. Elston Avenue, Chicago,
Illinois, commonly known as Elston Plaza (the “Property”), more particularly
described in the Purchase Agreement; and
WHEREAS, Original Purchaser desires to assign its interest in the Purchase
Agreement to Assuming Purchaser, and Assuming Purchaser desires to assume such
interest, all as hereinafter provided.


AGREEMENT


NOW, THEREFORE, for and in consideration of the foregoing recitals and the
mutual covenants and agreements contained in this Assignment, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Original Purchaser and Assuming Purchaser hereby agree as follows:


1.    Transfer and Assignment. In accordance with Section 16 of the Purchase
Agreement, Original Purchaser hereby sells, transfers, assigns, delivers and
conveys to Assuming Purchaser all of Original Purchaser’s right, title and
interest in, to and under the Purchase Agreement, including, without limitation,
all right, title and interest of Original Purchaser in and to the Earnest Money.
Notwithstanding anything contained herein to the contrary, and pursuant to
Section 16 of the Purchase Agreement, the Original Purchaser shall remain fully
liable for any and all of its obligations under the Purchase Agreement
notwithstanding such assignment until the closing on the Property is complete.


2.    Assumption of Obligations. Assuming Purchaser hereby accepts said
assignment and assumes and agrees to perform, and to be bound by, all of the
terms, covenants, conditions, and obligations imposed upon or assumed by
Original Purchaser under the terms of the Agreement from and after the date
hereof.


3.    Governing Law. This instrument shall be governed by and construed in
accordance with the internal laws of the State of Illinois without reference to
the conflicts of laws or choice of laws provisions thereof, and may be executed
in several counterparts, each of which shall be deemed an original, and all such
counterparts together shall constitute one and the same instrument.


4.    Binding Effect. This instrument shall be binding upon and shall insure to
the benefit of the parties hereto and their respective heirs, executors,
administrators, legal representatives, successors and assigns.









--------------------------------------------------------------------------------




5.    Ratification. Except as specifically set forth herein, all other terms and
conditions of the Purchase Agreement shall remain unmodified and in full force
and effect, the same being confirmed, ratified, reaffirmed and republished
hereby.




[Signatures on Following Page]








2





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Original Purchaser and Assuming Purchaser have hereunto set
their hands and affixed their seals hereto on the day and year first above
written.








ORIGINAL PURCHASER:


RREEF AMERICA L.L.C.,
a Delaware limited liability company




By: /s/ Peter Heigl              
Name: Peter Heigl
Title: Vice President










ASSUMING PURCHASER:


RPT ELSTON PLAZA, LLC,
a Delaware limited liability company




By: /s/ Peter Heigl             
Name: Peter Heigl
Title: Authorized Signatory















3



